Citation Nr: 0531332	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefits purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1977.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, inter alia, found that the 
veteran was incompetent for VA benefit purposes.  

In connection with his appeal, the veteran requested and was 
scheduled for a hearing before a local Hearing Officer at the 
RO.  Although the veteran failed to appear for the scheduled 
September 2003 hearing, the record contains some indication 
that he did not receive notification of such hearing.  In 
October 2003, therefore, the RO contacted the veteran, 
through his representative, and asked whether the hearing 
should be rescheduled.  The veteran's representative 
responded that no hearing was requested.  Thus, absent any 
further communication from the veteran or his representative, 
the Board finds that all pertinent due process requirements 
have been met with respect to the veteran's hearing request.  
See 38 C.F.R. § 3.103 (2005).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

Reasons for remand

VCAA notice

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has an obligation to notify the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence he is to provide and what 
part VA will attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
must also generally advise the veteran to submit or identify 
any additional evidence he feels will support his claim.  
Id.; see also Pelegrini v. Principi (Pelegrini II), 17 Vet. 
App. 412 (2004).  

A review of the record indicates that the veteran has not yet 
been provided with the required notification.  Because the 
Board cannot rectify this deficiency on its own, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), a remand is required.  

VA examination

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  That duty 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The Board notes that the most recent VA examination for the 
purpose of determining the veteran's competency was conducted 
in October 2002.  
The examination report appears on its face to be somewhat 
contradictory.  That is, although psychological testing 
"scores with respect to memory and judgment showed mild 
impairment" and "he had above average scores showing good 
intellectual functioning", the examiner's conclusion was 
that the veteran had "major impairment in several areas, 
particularly judgment, thinking, and mood." 
There is similar inconsistency in other medical reports in 
the file.  In light of the regulatory presumption in favor of 
competency, see 38 C.F.R. § 3.353(d), the Board finds that 
another VA examination is necessary.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must furnish the veteran and his 
representative an appropriate letter to 
ensure compliance with the notice 
requirements set forth in the VCAA and 
its implementing regulations.

2.  VBA should contact the VA medical 
facilities in Minneapolis and St. Cloud, 
Minnesota, and request copies of the 
veteran's medical records for the period 
from July 2002 to the present.  The VA 
facilities should provide a negative 
response if the requested records are not 
available.

3.  The veteran should be scheduled for 
an examination to determine whether he is 
competent for VA purposes, as defined in 
38 C.F.R. § 3.353(a).  The claims folder 
should be made available to and be 
reviewed by the examiner.  The examiner 
is specifically requested to provide an 
opinion as to whether the veteran has the 
mental capacity to manage his own funds, 
including disbursement of funds without 
limitations.  A complete rationale should 
be given for all opinions and conclusions 
expressed. 

4.  The claim should then be 
readjudicated.  If such action does not 
resolve the appeal, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).
 
 
 
 

